Title: From Alexander Hamilton to Henry Marchant, 10 February 1791
From: Hamilton, Alexander
To: Marchant, Henry



Treasury DepartmentFebruary 10. 1791.
Sir

You will find under this cover an act remitting the forfeiture in the case of the Schooner Fly, on the petition prefered to your court by Wm. Brightman.
This vessel being under thirty tons cannot be employed in the importation of goods from foreign ports. Nor can she pursue the coasting trade without the burden of the foreign tonnage duty. She may, however, with any papers that she may have brought in, export a cargo to some foreign place in which vessels of her size are enterable and may there be sold. It is not probable that the legislature will at any time put vessels, that shall be granted to their former owners, on a footing better than that on which they were before.
I am, Sir, very respectfully   Your obedt. servant
Alex Hamilton
The Honorable Henry Marchant Esq.District Judge of Rhode Island Newport.

